      Case 4:20-cr-00269-Y Document 21 Filed 01/28/21             Page 1 of 6 PageID 196



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

UNITED STATES OF AMERICA                     §
                                             §
vs.                                          §       No. 4:20-CR-269-Y
                                             §
ERIC KAY                                     §

              ORDER GRANTING MOTION FOR PROTECTIVE ORDER

         The Court has considered the Unopposed Motion for a Protective Order Governing

Disclosure of Discovery Materials (doc. 19) and finds that good cause has been established

to restrict discovery in this case. The Court believes that a protective order is a reasonable

measure that protects the rights of the defendant, the public, and any witnesses involved in

this case. As a result, the motion is GRANTED. Pursuant to Rules 16 and 49.1 of the Federal

Rules of Criminal Procedure and the inherent authority of this Court, it is hereby ORDERED

that:

         1.    All discovery material in this matter that is disclosed or produced to the defendant

and/or defense counsel shall be used by the defendant or his counsel solely for purposes of

his defense of this criminal action. Moreover, any discovery materials (or copies thereof)

provided by the government to the defense shall not be disseminated or disclosed to any person

besides this Court, the parties, counsel, or any Designated Individuals, as defined below in

Paragraph 2(a).

         2.    All discovery material in this matter, except discovery material that is designated

DNR Discovery Materials as provided below, shall not be disclosed or distributed in any form

by the defendant or his counsel except as follows:


Protective Order—Page 1
   Case 4:20-cr-00269-Y Document 21 Filed 01/28/21                 Page 2 of 6 PageID 197



               a. May be disclosed only by defense counsel to the following individuals
                  (“Designated Individuals”):

                          i. investigative, secretarial, clerical, or paralegal personnel employed
                             full-time, part-time, or as independent contractors by the defendant’s
                             counsel (“Defense Staff”);

                          ii. any expert or potential expert, legal advisor, consultant, or any
                             other individual retained or employed by the defendant and defense
                             counsel for the purpose of assisting in the defense of this case (“De-
                             fense Experts/Advisors”);

                          iii. such other persons as hereafter may be authorized by order of the
                             Court (Other Authorized Persons);

               b. May be provided to prospective witnesses and their counsel (collectively,
                  “Potential Defense Witnesses”), to the extent deemed necessary by defense
                  counsel, for trial preparation. To the extent discovery materials are disclosed
                  to Potential Defense Witnesses, they agree that any such materials will not
                  be further copied, distributed, or otherwise transmitted to individuals other
                  than the recipient Potential Defense Witness.

       3.      To the extent that discovery is disseminated to Defense Experts/Advisors, Other

Authorized Persons, or Potential Defense Witnesses, defense counsel shall encrypt and/or

password protect the discovery materials.

       4.      The government, the defendant, defense counsel, Defense Staff, Defense

Experts/Advisors, Other Authorized Persons, or Potential Defense Witnesses and their counsel

are prohibited from posting or causing to be posted any of the discovery or information

contained in the discovery on the Internet, including any social media website or other publicly

available medium.

       5.      The government (other than in the discharge of their professional obligations

in this matter), the defendant, defense counsel, Defense Staff, Defense Experts/Advisors, Other

Authorized Persons, or Potential Defense Witnesses and their counsel are strictly prohibited


Protective Order—Page 2
   Case 4:20-cr-00269-Y Document 21 Filed 01/28/21                  Page 3 of 6 PageID 198



from publicly disclosing or disseminating the identity of any victims or witnesses referenced

in the discovery materials. This order does not prohibit defense counsel or Defense Staff from

referencing the identities of individuals they believe may be relevant to the defense to Potential

Defense Witnesses and their counsel during the course of the investigation and preparation

of the defense case trial. Any Potential Defense Witnesses and their counsel who are provided

such identifying information by defense counsel or staff are prohibited from further disclosing

or disseminating such identifying information.

         6.     The defendant, defense counsel, Defense Staff, Defense Experts/Advisors, Other

Authorized Persons, or Potential Defense Witnesses and their counsel are prohibited from

filing publicly as an attachment to a filing or excerpted within a filing the identity of any victims

or witnesses referenced in the discovery materials, who have not spoken by name on the public

record in this case, unless authorized by the government or by court order. Any such filings

must be filed under seal, unless authorized by the government in writing or by order of the

Court.

         7.     Any discovery materials designated DNR Discovery Materials shall be viewed

only by defense counsel of record at the United States Attorney’s Office for the Northern District

of Texas or other location as agreed to by the parties. The review of these materials is limited

to the taking of notes. Copying or making images of the provided documents is not permitted

at this time.

         8.     No further disclosure of the names of non-law enforcement individuals included

in the DNR Discovery Materials who have not been charged in this case shall occur, except,




Protective Order—Page 3
   Case 4:20-cr-00269-Y Document 21 Filed 01/28/21                  Page 4 of 6 PageID 199



if necessary, in sealed court filings, absent further agreement of the government or order of

the Court.

       9.      Defense counsel shall advise any person on the defense team, including the

defendant, Defense Staff, Defense Experts/Advisors, Other Authorized Persons, or Potential

Defense Witnesses and their counsel, to whom defense counsel’s notes and recollection of

the DNR Discovery Materials is subsequently disclosed, that further disclosure or dissemination

by these Designated Individuals is prohibited without the government’s express consent or

further order of the Court.

       10.     Defense counsel agrees to secure all notes of the DNR Discovery Materials from

inadvertent or unauthorized disclosure.

       11.     Any attorney of record who is retained or appointed to represent the defendant

and who is later relieved of representation of a defendant is bound by the terms of this order

unless excused from its terms by Court order.

       12.     Any discovery materials provided by the government to defense counsel that

contain the personal identifying information of any party or witness (or potential witness) that

has not been redacted:

               (a) will not be copied, except to the extent needed as trial exhibits
                   or as counsel’s working copies;

               (b) will not be provided to, or kept by, a defendant, after the
                   conclusion of the instant litigation and will not be disseminated
                   by a defendant except as set forth above; and

               (c) will not be disseminated to anyone not identified herein other
                   than this Court, the parties to this case, or the specific provider
                   or patient to whom a medical file pertains, if applicable, or



Protective Order—Page 4
   Case 4:20-cr-00269-Y Document 21 Filed 01/28/21               Page 5 of 6 PageID 200



                  the specific witness to whom a financial record pertains, if
                  applicable.

       13. The prohibitions described in the above paragraphs shall not prohibit defense counsel

from delivering to defendant the following categories of documents for review and inspection

in electronic and/or hard copy format:

               (a) any documents in which any personal identifying information
                   has been redacted, including but not limited to any reports of
                   interview by law enforcement;

               (b) any bank records, case initiations, and other personal informa-
                   tion pertaining to the particular defendant to whom this order
                   applies; and

               (c) any documents containing the personal identifying information
                   of the particular defendant to whom this order applies.

       14. Due to the large volume of discovery in this case and to protect against

inadvertent disclosure of attorney-client privileged communications or work product

materials, the parties agree that the inadvertent disclosure or production of any informa-

tion or document that is subject to a claim of attorney-client privilege or work-product

protection, will not be deemed to waive a party’s claim to its privileged or protected

nature or estop that party or the privilege holder from designating the information or

document as attorney-client privileged or subject to the work product doctrine at a later

date. Moreover, the parties agree that should any party receive and discover potentially

privileged information, the party shall notify opposing counsel of its existence and that

any party receiving such information or document shall return it upon request from

the producing party.




Protective Order—Page 5
   Case 4:20-cr-00269-Y Document 21 Filed 01/28/21             Page 6 of 6 PageID 201



       15. The defendant and defense counsel shall provide a copy of this order to any

Designated Individuals to whom they disclose discovery materials. Before disclosing

discovery materials to any Designated Individuals, any such Designated Individual shall

agree to be subject to the terms of this order by signing a copy of this order and stating

they “agree to be bound by the terms herein,” and providing such copy to the defense

counsel. All such acknowledgements shall be retained by defense counsel and shall be

subject to in camera review if good cause for review is demonstrated. The defendant and

his counsel need not, however, obtain signatures from any member of the defense team or

Defense Staff (i.e., attorneys, paralegals, investigators, support personnel, and secretarial

staff involved in the representation of the defendant in this case), all of whom are none-

theless bound by this protective order.

       16. Unless this order includes a clause that explicitly states that a particular

local civil rule is modified as applied to this case, nothing in this order shall be con-

strued to modify the provisions, operation, or effect of any local civil rule of this

Court.

       SIGNED January 28, 2021.

                                                  ___________________________
                                                  TERRY R. MEANS
                                                  UNITED STATES DISTRICT JUDGE




Protective Order—Page 6
